Citation Nr: 0026267	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The appellant was in a missing status, but found to be 
entitled to pay (based upon recognized guerilla service), 
from September 24, 1942 to March 7, 1945, was under an MPA 
terminated status on March 7, 1945, had recognized guerrilla 
service from March 8, 1945 to June 12, 1945, and served with 
the regular Philippine Army from June 13, 1945 to April 25, 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied entitlement to 
nonservice-connected disability pension benefits.

The Board notes that the appellant checked all of the boxes 
in the June 1999 substantive appeal (Form 9), including those 
indicating that he wished to appear for a hearing before a 
Member of the Board.  In August 1999 correspondence, the RO 
requested that the appellant clarify whether he desired a 
hearing before a Member of the Board.  The following month, 
the appellant responded that he did not desire a hearing, and 
requested that his claims folder be forwarded to the Board 
for appellate review.  In view of the foregoing, the Board is 
satisfied that the appellant's request for a hearing before a 
Member of the Board has been withdrawn.  38 C.F.R. § 
20.704(e) (1999).


FINDINGS OF FACT

The appellant was in a missing status, but found to be 
entitled to pay (based upon recognized guerilla service), 
from September 24, 1942 to March 7, 1945, was under an MPA 
terminated status on March 7, 1945, had recognized guerrilla 
service from March 8, 1945 to June 12, 1945, and served with 
the regular Philippine Army from June 13, 1945 to April 25, 
1946.


CONCLUSION OF LAW

The criteria for basic eligibility to nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 
101(2), 107, 1521(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.1, 3.6, 3.8 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1998, the appellant filed a claim of entitlement to 
nonservice-connected disability pension benefits based on his 
service in World War II.

Later that month, the RO requested that the service 
department verify the appellant's service.

The RO denied the appellant's claim for nonservice-connected 
disability pension benefits in August 1998, because his name 
did not appear on its roster of recognized guerrillas.

In January 1999, the United States Army Reserve Personnel 
Center (USARPC) verified that the appellant was in a missing 
status, but found to be entitled to pay (based upon 
recognized guerilla service), from September 24, 1942 to 
March 7, 1945, was under an MPA terminated status on March 7, 
1945, had recognized guerrilla service from March 8, 1945 to 
June 12, 1945, and served with the regular Philippine Army 
from June 13, 1945 to April 25, 1946.

Based on this evidence, the RO continued the denial of 
entitlement to nonservice-connected disability pension 
benefits in January 1999.  The appellant filed a notice of 
disagreement (NOD) with this decision in March 1999, and 
submitted a substantive appeal (Form 9) in June 1999, 
perfecting his appeal.

Analysis

The concept of "well groundedness" applies to the character 
of evidence presented by an appellant.  Since there is no 
dispute as to the evidence in this case, but only as to the 
law and its meaning, the concept of "well groundedness" is 
not found to be applicable.  Rather, the Board concludes that 
the appellant has failed to state a claim upon which relief 
can be granted.  Sabonis, 6 Vet. App. 426.

As noted above, in January 1999, the United States Army 
Reserve Personnel Center verified and classified the 
appellant's service.  No other qualifying service was 
reported.  In this context, the Board must point out that the 
certification acknowledges the veteran's recognized guerilla 
service, and the RO followed the certification.  The 
determination of the RO and the Board is not based upon a 
dispute as to whether or not the veteran provided recognized 
guerilla service.  Thus, to the extent the veteran gained the 
impression that his claim had been denied because of lack of 
verification of his guerilla service, he is mistaken.

The law authorizes payment of nonservice-connected pension to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 1999).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The appellant has presented evidence relating to his period 
of service.  However, such evidence is insufficient to 
establish military service for VA purposes.  As noted above, 
the VA is bound by the service department's certification as 
to a claimant's military service.  Duro, 2 Vet. App. 530; see 
38 C.F.R. § 3.1(y)(1), 3.203.

As indicated, service before July 1, 1946, as a Philippine 
Scout, or in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for nonservice-connected pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. §§ 3.8, 3.9. 

The evidence of record fails to demonstrate, by competent and 
acceptable evidence, that the appellant's service was in a 
category that is eligible for VA nonservice-connected pension 
benefits, or that he served on active duty during wartime, as 
required for eligibility for nonservice-connected pension 
disability.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.1(e), 3.2, 
3.3 and 3.6(a).  In order to establish basic eligibility for 
VA disability pension benefits, it is required, in part, that 
the applicant have active military, naval or air service.  
Under the pertinent laws and regulations, service as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrilla forces, is not deemed to be active 
service for nonservice-connected pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8.

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for nonservice-connected 
disability pension benefits based on the appellant's service.  
As such, the veteran's claim of entitlement to non-service 
connected disability pension benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430.

							(CONTINUED ON NEXT PAGE)

ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


